Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tonia Parker and Monroe Parker, Jr., appeal the district court’s order granting the Defendants’ motion to remand the case to state court. Pursuant to 28 U.S.C. § 1447(d) (2006), “[a]n order remanding a case to the State court from which it was removed [under 28 U.S.C. § 1441(b) (2006) ] is not renewable on appeal or otherwise.” This court, accordingly, lacks jurisdiction to review the district court’s order. We therefore dismiss this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.